Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 94-114 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 94-112, drawn to a composition comprising: (a) an engineered microbial cell containing therein one or more heterologous nucleic acid sequences encoding a tryptophan decarboxylase and one or more of: (i) a tryptamine 4-hydroxylase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 32-35; (ii) a kinase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 41-44; (iii) a P450 reductase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 36-40; and (iv) a transferase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 21-31 or 46; and (b) a substituted tryptophan, wherein the engineered microbial cell converts the substituted tryptophan to a substituted tryptamine, classified in C12N 2510/02.
Claim 113, drawn to a composition comprising: (a) an engineered microbial cell containing therein one or more heterologous nucleic acid sequences , classified in C12N 2510/02.
III.	Claim 114, drawn to a recombinant host cell containing therein: (a) a heterologous nucleic acid sequence encoding PsiD; (b) a heterologous nucleic acid sequence encoding PsiH; (c) a heterologous nucleic acid sequence encoding PsiK; and (d) a heterologous nucleic acid sequence encoding PsiM; wherein the heterologous nucleic acid sequences of (a)-(d) are operably linked to at least one promoter which is capable of directing expression of the heterologous nucleic acid sequences in the recombinant host cell, wherein the recombinant host cell: (i) does not express one or more of aromatic aminotransferase I (aro8) and phenylpyruvate decarboxylase (aro10); (ii) overexpresses one or more of phosphoribosylanthranilate isomerase (TRP1), anthranilate synthase (TRP2), indole-3-glycerolphosphate synthase (TRP3), anthranilate phosphoribosyl transferase (TRP4), and tryptophan synthase (TRP5); (iii) , classified in C12N 15/09. 
This application contains claims directed to the following patentably distinct species: 
[i] SEQ ID NOS: 14-20; and
[ii] SEQ ID NOS: 32-35, 41-44, 36-40, 21-31 and 46; or
[a] SEQ ID NOS: 32-35, 47, 41-44, 36-40, 21-31 and 46.
The species are independent or distinct because each of the polypeptides set forth in these SEQ ID NOs represent a structurally and functionally distinct polypeptides.
Applicant is required under 35 U.S.C. 121 to elect: 
a single SEQ ID NO from [i] SEQ ID NOS: 14-20, and a single SEQ ID NO from [ii] SEQ ID NOS: 32-35, 41-44, 36-40 and 21-31 if Applicants elect Invention I; or 
a single SEQ ID NO: from [a] if Applicants elect Invention II for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 94-114 are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations .

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case, each of the compositions of Invention I and II comprises a engineered microbial cell with a different genetic makeup, and a substituted tryptophan, while the recombinant host cell of Invention III has different structure and function because it comprises a different genetic makeup compared to that of Inventions I and II, and therefore, they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/           Examiner, Art Unit 1656                                                                                                                                                                                             

/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656